Title: To Thomas Jefferson from William Rose, 27 February 1781
From: Rose, William
To: Jefferson, Thomas


Without place, 27 Feb. 1781. “Mr. Smith of Loudoun County waits on you with the inclosed Certificate and prays a Warrant on the Treasury  for Payment; but has agreed with me in presence of Col. Brooke not to solicit Payment before the 10th. of April next.” As Smith’s wagon and geer are “perfectly new,” Rose thought it best to purchase them, “reserving the Right of submitting it to your Excellency either to approve or disapprove the Bargain.”
